Citation Nr: 0906901	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C infection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1970.  He served in the Republic of Vietnam from July 1969 to 
March 1970, and is in receipt of multiple service medals, to 
include the Bronze Star, Air Medal, and Combat Infantryman's 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The service treatment records contain no diagnosis of or 
treatment for chronic or acute clinical hepatitis during 
military service.  

2.  This Veteran's reported risk factors for hepatitis C 
include using illicit drugs, carrying wounded and dead 
combatants in Vietnam, sharing shaving razors and 
toothbrushes, and receiving air injected inoculations. 

3.  Competent medical evidence shows that the Veteran's 
hepatitis C infection is less likely related to military 
service and more likely related to illicit drug use.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C infection are not met.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004 and July 2005, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection for hepatitis C infection, 
information and evidence that VA would seek to provide, and 
information and evidence that the Veteran was expected to 
provide. 

Although this notice did not inform the Veteran of the 
process by which initial disability ratings and effective 
dates are established, because the preponderance of the 
evidence is against the claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notification is required in this case.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 


Service Connection

The Veteran seeks service connection for hepatitis C 
infection, which he contends is attributable to his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Here, the service treatment records do not show diagnosis of 
or treatment for hepatitis infection during military service.  
Nor does the Veteran contend that he was aware of the 
infection prior to Fall of 2003, over 33 years after military 
service.  See VA examination, March 2008.  However, the 
Veteran contends that his in-service exposure to blood borne 
pathogens is the most likely source of the infection.  See 
Notice of disagreement, June 2004.  

When the evidence shows that a veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran 
has combat service as evidenced by receipt of the Combat 
Infantryman's Badge.  See DD Form 214.  

During combat in Vietnam, the Veteran contends that he was 
exposed to the blood of fellow and enemy combatants.  The 
Board finds this contention to be plausible and generally 
consistent with the circumstances of combat.  Thus, some in-
service exposure to the blood of other individuals may be 
presumed.  However, pertinent case law also provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat Veteran's alleged disability.  The 
Veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Here, VA medical treatment records show a current diagnosis 
of hepatitis C group 1.  Although the infection has been 
determined to now be in remission with an undetectable viral 
load, there remains a current diagnosis of hepatitis C.  See 
VA examination, March 2008.  As such, the Board turns to the 
matter of whether the currently diagnosed hepatitis is 
medically related to the Veteran's military service.  

Regarding risk factors for infection, the record is 
inconsistent as to the exact method of delivery the Veteran 
used to introduce illicit drugs into his blood stream, but 
the Veteran has on multiple occasions admitted to prior use 
of both cocaine and heroin.  Compare VA psychological 
examination, September 1997 (describing intravenous heroin 
use) with VA post-traumatic stress disorder evaluation, March 
2003 (describing intranasal heroin use); see also VA 
hepatitis C risk screening, March 2004 (describing inhalation 
of cocaine).  

The comparative likelihood of transmission of the hepatitis C 
virus from different risk factors, to include in-service and 
post-service infection risks,  requires a medical 
determination.  Therefore, the Board must rely upon a medical 
opinion offered by a provider with the requisite expertise.  
For this purpose, a VA examination was requested in March 
2008.  The examiner was asked to opine as to the likely 
etiology of this Veteran's hepatitis C infection.  

The examiner reviewed the entire claims file and service 
treatment records.  He determined that the Veteran's risk 
factors for infection include in-service blood exposure, 
shared use of personal hygiene items such as toothbrushes and 
shaving razors, and illicit drug use.  Based upon the 
Veteran's admitted cocaine and heroin use on multiple 
occasions, the examiner determined that it is less likely 
than not that the Veteran's infection is related to military 
service, and is instead more likely related to his use of 
illicit drugs.  VA examination, March 2008.  

The medical opinion by the VA examiner is entitled to 
significant probative value because it is based on a thorough 
review of the file and available treatment records and the 
examiner stated the basis for his conclusions.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  Absent competent 
evidence to the contrary, the Board is not in a position to 
further question the results of this examination.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, the record 
reflects a competent medical opinion that is against the 
Veteran's claim, and there is no competent medical evidence 
of a nexus or causal relationship between the Veteran's 
hepatitis C infection and his military service.  In analyzing 
the foregoing evidence, the Board has considered the 
Veteran's statements as to his belief that his hepatitis C is 
related to service; however, as a layperson, the Veteran is 
not competent to assert the medical cause of his disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, service connection for hepatitis C is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.


ORDER

Service connection for hepatitis C infection is denied.  




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


